 Case 1:18-cv-01436-MN Document 87 Filed 12/05/19 Page 1 of 4 PageID #: 6506




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                           Plaintiff,
                                                   C.A. No. 1:18-cv-01436 (MN)
                v.

 LABORATORY CORPORATION OF                         DEMAND FOR JURY TRIAL
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                           Defendants.


     JOINT APPENDIX OF EXHIBITS TO JOINT CLAIM CONSTRUCTION BRIEF
                               VOLUME I

 MORRIS JAMES LLP                             WILSON SONSINI GOODRICH & ROSATI, P.C.
 Kenneth L. Dorsney (#3726)                   Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500              Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801                         222 Delaware Avenue, Suite 800
 Telephone: 320.880.6800                      Wilmington, DE 19801
 kdorsney@morrisjames.com                     Telephone: 302.304.7600
                                              iliston@wsgr.com
 Of Counsel:                                  jpeuscherfunk@wsgr.com
 Adam R. Gahtan (agahtan@fenwick.com)
 Kevin X. McGann (kmcgann@fenwick.com)        Of Counsel:
 Eric M. Majchrzak (emajchrzak@fenwick.com)   Edward G. Poplawski (epoplawski@wsgr.com)
 FENWICK & WEST LLP                           Oliva M. Kim (okim@wsgr.com)
 902 Broadway, Suite 14                       Erik Carlson (ecarlson@wsgr.com)
 New York, NY 10010                           Wilson Sonsini Goodrich & Rosati, P.C.
 Telephone: 212.430.2600                      633 West Fifth Street, Suite 1550
 emajchrzak@fenwick.com                       Los Angeles, CA 90071
                                              Telephone: 323.210.2900
 Melanie L. Mayer (mmayer@fenwick.com)
 Elizabeth B. Hagan (ehagan@fenwick.com)      Matias Ferrario
 FENWICK & WEST LLP                           Kilpatrick Townsend & Stockton LLP
 1191 Second Avenue, 10th Floor               1001 West Fourth Street
 Seattle, WA 98101                            Winston-Salem, NC 27101-2400
 Telephone: 206.389.4510                      Telephone: 336.607.7300
                                              mferrario@kilpatricktownsend.com
 Attorneys for Plaintiff
                                              Attorneys for Defendants



11408404/1
 Case 1:18-cv-01436-MN Document 87 Filed 12/05/19 Page 2 of 4 PageID #: 6507




  EXHIBIT                          DESCRIPTION                            PAGE RANGE

      A      Second Amended Joint Claim Construction Chart                0001 – 0007

      B      U.S. Patent No. 8,409,862                                    0008 – 0022

      C      U.S. Patent No. 7,972,867                                    0023 – 0042

      D      U.S. Patent No. 8,101,427                                    0043 – 0063

      E      U.S. Patent No. 7,972,868                                    0064 – 0077

      F      File History for U.S. Patent No. 8,409,862                   0078 – 0514

      G      File History for U.S. Patent No. 7,972,867                   0515 – 1660

      H      File History for U.S. Patent No. 8,101,427                   1661 – 1906

       I     Excerpts from File History for U.S. Patent No. 8,409,862     1907 – 1928
             (Request for Continued Examination, dated March 28, 2012

       J     Excerpts from Merriam-Webster’s Collegiate Dictionary        1929 – 1933
             (11th ed.)

      K      U.S. Patent No. 7,348,137                                    1934 – 1948

      L      Exhibit A to Quest Diagnostics Investments LLC’s April       1949 – 1961
             12, 2019 Paragraph 4(c) Disclosures

      M      Analytical Validation Report for Quantification of           1962 – 2016
             Testosterone in Serum by Liquid-Liquid Extraction
             (LC00000600-653)

      N      Declaration of Deborah French, Ph.D., in Support of          2017 – 2045
             Defendant LabCorp’s Answering Claim Construction Brief

      O      Declaration of Leonard J. Chyall, Ph.D.                      2046 – 2067

      P      Excerpt from the Rough Transcript of the Deposition of Dr.   2068 – 2073
             Robert Fitzgerald




                                               1
11408404/1
 Case 1:18-cv-01436-MN Document 87 Filed 12/05/19 Page 3 of 4 PageID #: 6508




 MORRIS JAMES LLP                                 WILSON SONSINI GOODRICH & ROSATI, P.C.



 /s/ Kenneth L Dorsney                            /s/ Ian Liston
 Kenneth L. Dorsney (#3726)                       Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500                  Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801-1494                        222 Delaware Avenue, Suite 800
 Telephone: 302.888.6800                          Wilmington, DE 19801
 kdorsney@morrisjames.com                         Telephone: 302.304.7600
                                                  iliston@wsgr.com
 OF COUNSEL:                                      jpeuscherfunk@wsgr.com
 Adam R. Gahtan (admitted Pro Hac Vice)
                                                  OF COUNSEL:
 Kevin X. McGann (admitted Pro Hac Vice)
 Eric M. Majchrzak (admitted Pro Hac Vice)        Edward G. Poplawski
 FENWICK & WEST LLP                               Oliva M. Kim
 902 Broadway, Suite 14                           Erik Carlson
 New York, NY 10010-6035                          WILSON SONSINI GOODRICH & ROSATI, P.C.
 Telephone: 212.921.2001                          633 West Fifth Street, Suite 1550
 agahtan@fenwick.com                              Los Angeles, CA 90071
 kmcgann@fenwick.com                              Telephone: 323.210.2900
 emajchrzak@fenwick.com                           epoplawski@wsgr.com
                                                  okim@wsgr.com
 Melanie L. Mayer (admitted Pro Hac Vice)         ecarlson@wsgr.com
 Elizabeth B. Hagan (admitted Pro Hac Vice)
 FENWICK & WEST LLP                               Matias Ferrario
 1191 Second Avenue, 10th Floor                   KILPATRICK TOWNSEND & STOCKTON LLP
 Seattle, WA 98101                                1001 West Fourth Street
 Telephone: 206.389.4510                          Winston-Salem, NC 27101-2400
 mmayer@fenwick.com                               Telephone: 336.607.7300
 ehagan@fenwick.com                               mferrario@kilpatricktownsend.com

 Attorneys for Plaintiff Quest Diagnostics        Attorneys for Defendants Laboratory
 Investments LLC                                  Corporation of America Holdings, Esoterix,
                                                  Inc., and Endocrine Sciences, Inc.

 Dated: December 5, 2019




                                              2
11408404/1
 Case 1:18-cv-01436-MN Document 87 Filed 12/05/19 Page 4 of 4 PageID #: 6509




                                 CERTIFICATE OF SERVICE

        I, Kenneth L. Dorsney, hereby certify that on December 5, 2019, the attached document

 was electronically filed with the Clerk of the Court using CM/ECF which will send notification

 to the registered attorney(s) of record that the document has been filed.

       I further certify that on the same date the attached document was electronically mailed to

the following person(s):

Ian R. Liston                                     Edward G. Poplawski
Johanna Peuscher-Funk                             Olivia M. Kim
WILSON SONSINI GOODRICH & ROSATI, P.C.            Erik Carlson
222 Delaware Avenue, Suite 800                    WILSON SONSINI GOODRICH & ROSATI, P.C.
Wilmington, DE 19801                              633 West Fifth Street, Suite 1550
iliston@wsgr.com                                  Los Angeles, CA 90071
jpeuscherfunk@wsgr.com                            epoplawski@wsgr.com
                                                  okim@wsgr.com
Attorneys for Defendants                          ecarlson@wsgr.com

                                                  Attorneys for Defendants

                                                  Matias Ferrario
                                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                                  1001 West Fourth Street
                                                  Winston-Salem, NC 27101
                                                  mferrario@kilpatricktownsend.com

                                                  Attorneys for Defendants



Dated: December 5, 2019                                /s/ Kenneth L. Dorsney
                                             Kenneth L. Dorsney (#3726)
                                             MORRIS JAMES LLP
                                             500 Delaware Avenue, Suite 1500
                                             Wilmington, DE 19801
                                             (302) 888-6800
                                             kdorsney@morrisjames.com

                                             Attorneys for Plaintiff
